DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 7/29/2020 and 10/30/2020 have been entered.
 
Claim Interpretation
	The term “endogenous collagen” is defined in the specification as “collagen produced by the cells in the three-dimensional tissue (See PGPub ¶0034).”  The term “fragmented collagen” is defined as “those obtained by fragmenting collagen... and having a triple helix structure” (See PGPub ¶0066).  This is understood to mean that fragmented collagen must be reduced in size compared to a native collagen molecule (as it is ‘fragmented’), but no specific size limitations are required.  Any collagen or collagenous tissue that has been reduced in size (such that the collagen molecules contained therein) have been affected will meet the claim limitation.  Fragmented collagen must retain the triple helix structure; therefore none of individual procollagen chains, α-helix collagen monomers* or denatured collagen (i.e. gelatin) will read on fragmented collagen.  
*The interpretation has been edited vis-à-vis previous office actions.  Previously it was stated fragmented collagen will not read on individual collagen fibrils.  This was inaccurate, a fibril is composed of multiple collagen molecules, each having a triple helix structure. 

Claim 1 is directed to a three-dimensional tissue comprising (a) cells, and (b) collagen.  The collagen component is further defined as comprising (i) endogenous collagen, and (ii) fragmented collagen pieces derived from exogenous collagen.  Reference to “the collagen” in lines 7 and 8 are interpreted as referring to the overall (b) 
Claim 3 is interpreted as defining a property of the three-dimensional tissue, specifically its ability to maintain at least 75% of its structure/content after the recited trypsin treatment.  Claim 3 is not directed to the tissue product after trypsin treatment. 

	Claim 7 is interpreted as defining a method for producing a 3-D tissue, the method recites three active steps:
	(1) bringing into contact (a) cells that are suspended in an aqueous medium, and (b) a plurality of fragmented collagen pieces derived from exogenous collagen.  This step is broad in that it encompasses embodiments where the (b) fragmented collagen is provided in loose/particulate form (i.e. a powder), or in a unitary structure (i.e. a film or scaffold).  The step must result in contact between the (a) cells and (b) plurality of fragmented collagen pieces. 
	(2) concentrating, from the aqueous medium, the cells and the plurality of fragmented collagen pieces with which the cells are now in contact.  This is understood to mean that at least a portion of the aqueous medium is removed from the composition produced in step (1).
	(3) after the concentrating step, culturing the cells which are in contact with the fragmented collagen pieces together with the fragmented collagen pieces. 

Declaration of Dr. Kitano
	A declaration by Dr. Kitano has been received on 10/30/2020.  The contents have been considered.  It is noted that reference is made to disclosures of WO2007-029676 and WO2019/189786, however copies of neither 
	In general, the declaration is understood to assert that cells do not always or inherently migrate into a collagenous scaffold.
	The declaration points to Takezawa et al (US 2013/0280807), WO2007-029676 and WO2019/189786 as examples of situations where cells do not migrate into collagen membranes or sheets.  
	In response, it is noted that collagen membranes or sheets are not the same as scaffolds.  

Status of Rejections/Response to Arguments
RE: Objection to claim 1:
	In light of the claim amendments, the objection is withdrawn.

RE: Rejection of claims 7, 8 and 10-14 under 35 USC 112(a):
	In light of the claim amendments, the objection is withdrawn. 

RE: Rejection of claim 10 under 35 USC 112(b):
	Cancellation of claim 10 renders the rejection thereof moot.

RE: Rejection of claims 1-5 under 35 USC 103 over Chang et al: 
	In the 7/29/2020 response, Applicants traverse the rejection on the grounds that Chang et al does not teach all claim limitations as currently presented, specifically:
At page 6 of the response: Applicants assert that because the collagen membrane and the scaffold are pre-formed, the density of the collagen will be higher on the membrane or scaffold side, and as such, the collagen will not be ‘uniformly distributed among the cells, three-dimensionally throughout the three-dimensional tissue’. 
In response, there is nothing in Chang that suggests that the nanoscale collagen would be unevenly distributed within the tissue scaffold.  Chang et al state “The nano scale collagen particles can be substantially uniformly distributed within the composition” (See ¶0008). 

In response to Takezawa et al, it is submitted that Takezawa et al disclose culturing cells on a vitrified collagen membrane, which is a collagen hydrogel which has been vitrified and then rehydrated (See Takezawa et al, ¶0004). The vitrified collagen membrane is a non-porous two dimensional membrane. A vitrified collagenous membrane is not equivalent to a tissue scaffold formed from nanoscale collagen particles, as is taught by Chang et al.   
However, the rejection is withdrawn for the following reasons:
At the time the invention was filed, there were several techniques known for achieving more uniform cell distribution within tissue scaffolds, such as use of roller bottles (See Ma et al, Biomed Biotechnol, 2011), use of vacuum seeding (See Solchaga et al, Tissue Eng, 2006), manipulation of hydrodynamic parameters (See Bueno et al, J Biotechnol, 2007), and others.  Yet, for any of these techniques to be successful, it is necessary that the tissue scaffold have interconnected porosity (to permit infiltration of the cells).  If there is no interconnected porosity in the scaffold, then there is no way for cells to infiltrate to achieve uniform distribution throughout.  Chang et al do not specify whether their tissue scaffold has interconnected porosity, and if so, to what extent.  The composition of Chang et al comprises the nanoscale collagen particles in a biocompatible material.  While a conglomerate consisting of generally spherical nanoscale collagen particles will inherently have interconnected porosity (due to spacing around the spheres), the presence of the biocompatible material may serve to create a solid structure.  Chang et al does not provide enough information to conclude that the tissue scaffold will necessarily have interconnected porosity necessary to permit uniform distribution of cells throughout the scaffold once cells are applied to the exterior.  

RE: Rejection of claims 7, 8 and 10-14 over Chang et al, in view of Play et al:
	In light of the claim amendments, the rejection is withdrawn. 	

New Grounds of Rejection 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-3, 7 and 8 are rejected under 35 USC 103 as being unpatentable over Malaviya et al (US Patent 7201917), in light of Lindberg et al (Burns 2001).
Malaviya et al disclose methods of making an implantable, porous scaffold for repairing damaged or diseased tissues, as well as the scaffolds thereby created (See abstract).  The porous scaffolds are made from extracellular matrix material, preferably small intestinal submucosa (SIS) (See col. 5, ln 43-50).  First, SIS is procured, and then comminuted in the presence of a liquid to produce a slurry of SIS fibers (~200 microns in diameter, 1-5 mm long) (See col. 6, ln 49-col. 7, ln 7).  Second, the consistency and degree of cohesion of the SIS pieces in the SIS slurry is adjusted by drawing off water, such as by centrifuging and pouring off excess water (See col. 7, ln 8-55).  Third, the comminuted SIS suspension (slurry) having a desired consistency and degree of cohesion is frozen and lyophilized, resulting in a porous foam (See col. 7, ln 55-col. 8, ln 30).  Examples 1-3 demonstrate formation of different porous foams having different pore sizes due to different processing steps.  The porous foams have interconnected porosity that permit for cell migration throughout the scaffold material (See col. 11, ln 42-58). 
Malaviya et al teach the ECM foams of the can be combined with cells.  Malaviya et al teach the cells can be seeded throughout the three-dimensional volume of the ECM foam.  Malaviya et al teach the cells can be incorporated with the raw ECM material prior to formation of the ECM foam, incorporated into the final ECM foam after lyophilization, or incorporated both before and after (See col. 12, ln 50-col. 13, ln 5).  Malaviya et al disclose a non-exhaustive list of cells that can be included in their ECM foams, including, e.g. chondrocytes (See col. 15, ln 34-55).  
Malaviya et al disclose implants seeded with living cells can be packaged in appropriate cell culture medium for the cell type used (See col. 16, ln 48-58).  

Regarding claim 7: In the preferred embodiments of Malaviya et al, SIS is used as the ECM source.  Lindberg et al is relied upon to evidence that SIS contains SIS contains >90% collagen (see Lindberg et al, Pg. 254, col. 1).  Comminuted SIS reads on fragmented collagen pieces.
The first step of comminuting the SIS in water will thus serve to produce a plurality of collagen pieces in an aqueous solution.  
Malaviya et al teach the cells can be provided to the raw ECM prior to formation of the ECM foam, thus Malaviya et al teach bringing cells into contact with the plurality of fragmented collagen pieces in the aqueous medium.  The fragmented collagen pieces are exogenous to the cells. 
The second step of drawing off water from the slurry reads on concentrating, from the aqueous medium, the cells brought into contact with the plurality of fragmented collagen pieces and the plurality of collagen pieces together.
Malaviya et al differs from the claim in that they do not explicitly teach culturing the cells with the plurality of fragmented collagen pieces.  However, Malaviya et al does teach that appropriate culture medium can be provided to the cell-seeded scaffolds to maintain the cells.  This at least suggests a further culture step.  One having ordinary skill in the art would have been further motivated to perform a further culturing step in order to proliferate the cells within the scaffold to form a tissue appropriate for use in repair of damaged or diseased tissue.  Official notice is taken that steps of culturing the provided cells was within the purview of the artisan of ordinary skill.  As such, the method of claim 7 is considered unpatentable over the disclosure of Malaviya et al.
Regarding claim 8: Malaviya et al teach a variety of cell types, including chondrocytes, which are collagen-producing cells.
Regarding claim 13: Malaviya et al use broad descriptions for the cell types included (i.e. ‘bone marrow cells’, ‘mesenchymal cells’, ‘stromal cells, etc).  Though Malaviya et al do not specifically disclose vascular endothelial cells, cardiomyocytes, smooth muscle cells and/or epithelial cells, it is submitted that selection and use of any known, adherent cell type that would have utility in repairing diseased or damaged tissue would have been prima facie obvious.  There are a finite number of available adherent cell types.  Utilization of each different cell type would yield a predictable result in so far as utilization of each different cell type would yield a scaffold comprising that specific cell type seeded thereupon. Claim 13 is thus considered prima facie obvious because it vascular endothelial cells, cardiomyocytes, smooth muscle cells and/or epithelial cells for the purpose of creating a scaffold seeded with these particular cell types that could be used in repair of tissues containing these cell types.  It has been held that "a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." See KSR International Co. v Teleflex, Inc. 82 USPQ2d 1385 at 1390.  
Regarding claim 14: Malaviya et al does not specify the mass ratio between the ECM foam (which comprises the fragmented collagen) and the cells.  However, Malaviya et al does teach the density of the scaffold can be controlled by manipulating the amount of water left in the slurry and the lyophilization conditions.  Malaviya et al also teach that different ECM densities are desirable for different cell types/tissue applications (See col. 8, ln 11-30).  Therefore, manipulation of the density of the ECM scaffold, which will directly affect the mass ratio of the fragmented collagen to cells is considered a result effective variable that would have been routinely optimized by means disclosed in the primary reference.  As such, the ratio range of claim 14 is considered prima facie obvious.

Regarding claim 1: The ECM foams produced from SIS and onto which cells are seeded are being relied upon.  Thus the SIS contains exogenous collagen (exogenous vis-à-vis the cells).  As the SIS is comminuted, the individual pieces of SIS read on a plurality of fragmented collagen pieces fragmented from each other in fragmented form.  The ECM foam scaffold produced from SIS is thus made of a plurality of fragmented collagen pieces fragmented from each other.  By its method of manufacture, the ECM foam is reasonably considered to have a generally even distribution of the ECM material throughout the foam (See, e.g. Fig. 1).  Malaviya et al teach the cells are seeded throughout the three-dimensional volume of the ECM foam.  Malaviya et al the scaffold has interconnected porosity that permits cells to infiltrate and migrate throughout the scaffold.  Alternatively, if the cells are provided to the raw ECM before lyophilization, the cells will necessarily be evenly distributed throughout the resulting lyophilized scaffold.  Thus, the construct of Malaviya et al is considered to meet the limitation that both the plurality of fragmented collagen pieces and cells are uniformly distributed three-dimensionally throughout the three-dimensional tissue.  The cells will necessarily be in contact the ECM foam. 
Malaviya et al does teach the cells can be collagen-producing cells, such as chondrocytes.  Malaviya et al also teach the cell-seeded scaffold can be provided in suitable cell culture medium.  Malaviya et al does not endogenous collagen by collagen-secreting cells (such as chondrocytes). As such, the presence of endogenous collagen in the scaffold of Malaviya et al is considered prima facie obvious.
Malaviya et al does not teach the collagen content by weight of the resulting cell-seeded scaffold.  However, Lindberg et al teach that SIS is 90% collagen.  Given that the SIS is 90% collagen, there is a reasonable basis to conclude that a scaffold consisting of SIS and cells will contain between 10-90% wt collagen (the presence of the cells will reduce the wt% of collagen in the overall construct, but the weight of the cells would not be expected to be greater than nine times the sum of the weight of the ECM foam + endogenous collagen formed).  
Regarding claim 2: Malaviya et al teach a variety of cell types, including chondrocytes, which are collagen-producing cells.
Regarding claim 3: Claim 3 is interpreted as defining a property of the three-dimensional tissue, specifically its ability to maintain at least 75% of its structure/content after the recited trypsin treatment.  Claim 3 is not directed to the tissue product after trypsin treatment.  As trypsin will not degrade the SIS foam, per se, it is reasonable to conclude that at least 75% of the overall structure of the three-dimensional construct would be retained if subjected to the recited trypsin treatment.  The PTO has established a reasonable basis for concluding that the product of Malaviya et al will inherently have the recited property; burden is shifted to Applicants to show otherwise.  See MPEP 2112.
Regarding claim 4: From Fig. 6 it can be seen that pores in the SIS foam are 57.1 µm wide, thus it is clear that the overall foam is greater than 10µm thick.
Regarding claim 5: For the same reasons as discussed with regards to claim 13 above, selection of any of vascular endothelial cells, cardiomyocytes, smooth muscle cells, and/or epithelial cells would have been prima facie obvious. 

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633